Citation Nr: 1452509	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  02-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is competent for VA purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay







INTRODUCTION

The Veteran had active service from December 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was previously remanded in May 2013.

Although a fiduciary has been appointed, the Veteran (and not the fiduciary) is pursuing the appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Veteran's representative submitted a motion to the Board requesting remand of the case to afford the Veteran a hearing before a traveling Veterans Law Judge.

Pursuant to 38 C.F.R. § 20.700, a Veteran is entitled to a hearing on appeal if requested by the Veteran or on his behalf by a representative, provided that the request meets the time requirements of 38 C.F.R. § 20.1304.  In this case, the representative submitted the motion within days of the notice that the appeal was being re-certified to the Board.  The request for a Board hearing is timely, and the Board will remand the case for the RO to schedule the Veteran for the type of hearing desired.

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a travel Board hearing to be held at the RO.  He should be notified of the date and time of the hearing.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

